PER CURIAM HEADING








                                        NO.
12-08-00013-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
 
§          APPEAL
FROM THE 420TH
IN THE INTEREST OF
T.B., JR.,
AND P.B., CHILDREN        §          JUDICIAL
DISTRICT COURT OF
 
§          NACOGDOCHES
COUNTY, TEXAS
 


















 
 

MEMORANDUM OPINION
PER CURIAM
            This appeal
is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure.  See Tex. R. App. P.  42.3. 
Pursuant to Rule 32.1, Appellant’s docketing statement was due to have
been filed at the time the appeal was perfected, i.e., January 10, 2008.  See Tex.
R. App. P. 32.1.  On January 10,
2008, this court notified Appellant that he should file a docketing statement
immediately if he had not already done so. 

            Because Appellant
did not file the docketing statement as requested in our January 10, 2008
letter, this court issued a second notice on January 25, 2008 advising
Appellant that the docketing statement was past due.  The notice further provided that unless the
docketing statement was filed on or before February 4, 2008, the appeal would
be presented for dismissal in accordance with Texas Rule of Appellate Procedure
42.3.  The date for filing the docketing
statement has passed, and Appellant has not complied with the court’s
request.  Because Appellant has failed,
after notice, to comply with Rule 32.1, the appeal is dismissed.  See
Tex. R. App. P. 42.3(c).
Opinion delivered February
22, 2008.
Panel consisted of Worthen, C.J., Griffith, J., and
Hoyle, J.
 
 
(PUBLISH)